Citation Nr: 1508346	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of compensation benefits in the amount of $2,186 was properly created.  

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $961.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel









INTRODUCTION

The Veteran served on active duty from April 1972 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Committee on Waivers and Compromises (Committee) dated in September 2008, which partially waived an overpayment of compensation benefits, originally in the calculated amount of $2,186, leaving $961 for waiver consideration.  As discussed in the prior Board remand in February 2012, the Veteran also disputed the proper creation, or validity, of the overpayment.  Issues involving the validity of the debt are implicit in the issue of waiver.  Schaper v. Derwinski, 1 Vet.App. 430, 437 (1991).  Therefore, the case was remanded for consideration of the validity aspect of his claim.  The RO found that the debt was properly created, and the validity of the debt was developed as part of the appeal.  

The Veteran was scheduled to testify before an undersigned Veterans Law Judge. However, in September 2011, he withdrew this request.  In view of this request, the Board determines that it has fulfilled the Veteran's right to a hearing. 38 C.F.R. § 20.700 (2014). 

The Board notes that some of the records relevant to this claim have been associated with the Virtual VA paperless claims processing system.  Therefore, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period from February 2006 through August 2007, the Veteran received excess compensation for a school child, "E",  who was not attending school during that period, resulting in an overpayment in the amount of $1,562, to which he was not entitled.  

2.  For the period from August 2007 through February 2008, the Veteran subsequently established his entitlement to additional compensation for dependents, reducing the original $2,186 overpayment by $624.  

3.  The RO previously waived part of the overpayment; for the remaining $961, any slight financial hardship that resulted from the recoupment of the debt is outweighed the Veteran's fault in the creation of the overpayment, VA's absence of fault, unjust enrichment, and the absence of any other equitable factors in the Veteran's favor, such as defeating the purpose or detrimental reliance.  


CONCLUSIONS OF LAW

1.  An overpayment of compensation benefits in the amount of $624 was not properly created; the remaining $1,562 was properly created.  38 U.S.C.A. §§ 101(4), 1114, 1115, 5112 (West 2014); 38 C.F.R. § 3.667 (2014).  

2.  Waiver of recovery of an overpayment of compensation benefits in the amount of $961 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply to claims involving waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Furthermore, the VCAA has no effect upon an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, while the record before the Board does not reflect that the appellant was specifically notified of the provisions of the VCAA, such notice is not required under governing law.  

Pursuant to the Board remand, in July 2014, the Veteran was provided with a written paid and due audit of the Veteran's compensation account for the period of the overpayment, which reflected, on a month-by-month basis, the amounts actually paid to the appellant, as well as the amounts properly due, including how much compensation the Veteran was entitled to for each month during the overpayment period.  Although the RO did not, in this document, cite references to the relevant statutes or academic enrollment information of his children, such information was provided in the March 2009 award action, the December 2008 statement of the case, and the enrollment forms submitted by the Veteran.  The RO did not point out what information was erroneously relied upon that led to the overpayment, because the information leading to the overpayment was late, not erroneous.  The RO did review the audit report from March 2009 in order to determine whether an actual overpayment exists for the period on appeal, and reflected how the debt of $961 had been recouped by withholding of VA compensation from May 2008 to August 2008.  Therefore, the Board finds that there has been substantial compliance with the remand terms.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled). 

Validity of the Debt

Throughout the relevant time period, the Veteran has been receiving monetary compensation in the amounts set forth in 38 U.S.C.A. § 1114(d), which assigns the appropriate monthly compensation for a veteran with a 40 percent combined disability rating.  However, the issue in contention revolves primarily around the amount of additional compensation he is entitled to receive based on the number of dependents in his care.  38 U.S.C.A. § 1115.  For purposes of this section, the term "dependents" includes the Veteran's spouse, child or parent dependent upon the Veteran for support.  The term "child" is defined as a person who is under unmarried and is either (a) 18 years old, (b) deemed permanently incapable of self-support prior to turning 18 years old, or (c) pursuing a course of instruction at an approved educational institution until the completion of education or until attaining the age of 23, whichever is sooner.  38 U.S.C.A. § 101(4).  

In this case, the evidence establishes that the Veteran was divorced prior to 2006.  He has three children: "E" (born in November 1985), "A" (born in January 1989) and "L" (born in August 1992).  By February 2006, the beginning of the relevant period on appeal, his children were 20, 17 and 13 years old, respectively.  The child "E" turned 18 years old in November 2003.  The Veteran informed VA that "E" would be attending college beginning on September 27, 2004 and, as such, should remain a dependent.  In an October 2004 letter, the RO agreed to keep her as a dependent until the time of her 23rd birthday in November 2008.  

By February 2006, the Veteran was receiving compensation in the monthly amount of $634, based on 3 dependent children, one of whom ("E") was a school child (i.e., over the age of 18, but still in school).  He received a cost of living adjustment (COLA) in December 2006, to $654 per month.  

Effective in January 2007, the Veteran's award was adjusted to reflect that his second child, "A", had reached the age of 18, and she was removed from the award, which was therefore reduced to $626 per month.  Thus, at this point, the Veteran began being paid for 2 dependent children, "L", who was under the age of 18, and "E", who was a school child over 18 but in college.  The Veteran continued to receive compensation at this rate until December 2007, when, due to a COLA, the rate was increased to $640 per month, which he continued to receive through February 2008.  The total amount the Veteran received in VA compensation for the period from February 2006 through February 2008 was $15,820.  

In April 2007, the Veteran notified VA that his ex-wife had recently informed him that "E" had stopped attending school in January 2006, and that she would be returning to school in the fall term of 2006.  

In February 2008, the RO retroactively adjusted the Veteran's award effective February 1, 2006, to reflect that "E" had stopped attending school in January 2006.  In the new award, the RO calculated that the Veteran was entitled to $548 per month, effective in February 2006, with an amount included for 2 dependent children ("A" and "L").  This amount was increased by COLA to $566 in December 2006.  In January 2007, the monthly rate was reduced to $538 per month, to reflect the loss of "A" as a dependent, as she had reached her 18th birthday.  This amount continued until the COLA adjustment to $550 in December 2007, which continued through February 2008.  The total amount that the RO found had been properly paid the Veteran for the period from February 2006 through February 2008 was $13,634.  

The difference between the amount actually paid and the amount to which the RO found he was entitled for this period, in the amount of $2,186, was assessed to the Veteran as an overpayment.  

After receiving this notice, the Veteran informed VA, in March 2008, that "E" had returned to school.  He did not identify the date she returned to school.  In May 2008, he submitted a VA Form 21-674, in which he certified that "E" had begun attending school in August 2007, and was still attending school.  

After the COWC denied his waiver request in September 2008, the Veteran submitted a notice of disagreement, in which he disputed the amount of the debt, received in October 2008.  Specifically, he stated that he had previously filed a request for school attendance for "A" who was still attending high school on her 18th birthday, in January 2007.  He also enclosed a "second" request for school attendance for "A", for college.  This VA Form 21-674, dated in September 2008, reflected "A"'s school attendance beginning in January 2008.  Although this also indicated that she had been attending high school until May 2007, this was not received within one year of her 18th birthday.  See 38 C.F.R. § 3.667(a) (compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday).  Here, the Veteran stated, in October 2008, that he had previously submitted a request for school attendance, but the file does not contain a record of such, and the Veteran did not submit any evidence in support of his assertion.  
  
However, the Veteran also informed VA that "E" began attending school again in August 2007; hence, in March 2009, the Veteran's benefits were retroactively adjusted to reflect the addition of "E" as a dependent school child effective in September 2007, and he was found to be owed $626 per month until December 2007, when the December 2007 COLA increased the amount to $640.  As can be seen, these amounts were what the Veteran had originally been paid, thus canceling out any overpayment assessed for the period beginning in September 2007.  

In addition, effective February 1, 2008, "A" was restored as a dependent school child, based on the VA Form 21-674 received in October 2008; this resulted in an increase in his compensation benefits to $730 per month.  This included benefits for 3 dependent children, including 2 school children.  Thus, for the final month of the period of the overpayment, the Veteran was due more than he had initially been paid.  

In sum, for the period from September 2007 through February 2008, the Veteran was originally paid a total of $3,798, which was based on two dependent children, including one school child ("E").  For this same period, the February 2008 award adjustment determined he was entitled to $3,264; therefore, $534 of the overpayment is attributable to that period.  However, the March 2009 adjustment resulted in the Veteran's being owed $3,888 for the same period.  Thus, the overpayment must be reduced by the difference between $3,888 (i.e., what he has been found to have been actually due) and $3,264 (the amount due for this period, according to the February 2008 adjustment that created the overpayment).  This amount, $624, is therefore not properly created, and the overpayment of $2,186, must be reduced by this amount.  Thus, the overpayment totals $1,562; to this extent, the appeal is allowed.  

In March 2009, the Veteran disagreed with the March 2009 award to the extent that it did not add "E" back as a dependent until February 2008, while she had returned to school in August 2007.  However, "E" was restored as a dependent school child effective September 1, 2007.  The child added to the award effective in February 2008 was "A".  As discussed above, no VA form 21-674 or other indication of her school status was received until October 2008.  At that time, the Veteran said she was in high school until May 2007, but information concerning this was not received within a year of her 18th birthday in January 2007.  38 C.F.R. § 3.667(a).  Therefore, benefits for "A" as a school child were appropriately commenced effective in February 2008, based on the report of her school attendance starting in January 2008.  

Further, although the Veteran believes that he is owed a payment based on the March 2009 award adjustments, a refund is not in order.  Regulations provide that if collection of an indebtedness is waived as to the debtor, such portions of the indebtedness previously collected by the Department of Veterans Affairs will be refunded.  38 C.F.R. § 1.967(a).  However, refund of the entire amount collected may not be made when, as is the case here, only a part of the debt is waived.  38 C.F.R. § 1.967(d).  Only where the amount collected exceeds the balance of the indebtedness still in existence will a refund be made in the amount of the difference between the two.  Id.  In other words, although the Veteran's overpayment has been reduced by $624, an overpayment still remains.  The amount collected was $961, which is still less than the indebtedness of $1,562.  There is still a net overpayment. 

Waiver of Overpayment

As indicated above, although the Veteran's overall indebtedness was reduced to $1,562, this does not affect the amount for waiver consideration of $961, because the reduction in the debt is applied first to the indebtedness.  See 1.967.  

There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  All listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

In this case, the COWC partially waived the overpayment, leaving $961 for waiver consideration.  
 
With respect to fault, the RO granted a partial waiver of overpayment, based on the delay between the Veteran's notification of the change in his dependents' status received in April 2007, and the action taken by the RO to adjust the benefits in February 2008.  The adjustments to his award in March 2009, which reduced the overpayment, were based on information received even later than April 2007, and reflect adjustments to his compensation for the period from September 2007 through February 2008.  Thus, the adjustments to the overpayment did not affect the period prior to April 2007, when the Veteran notified VA of the change in dependent status effective in January 2006.   

For the period prior to April 2007 the Veteran is solely at fault in failing to report the change in his dependency status to VA in a timely manner.  Although the COWC partially waived the debt in its September 2008 decision based on VA fault found to be present after April 2007, the amount of the debt attributable to the period prior to April 2007 is approximately $1,212.  The remaining overpayment for consideration is $961.  Thus, since the COWC's rationale for partially waiving the debt was the inclusion of some VA fault beginning in April 2007, the Board finds that for the remaining $961 of the overpayment, which the COWC attributed to the period before April 2007, there is no VA fault.  In this regard, the Veteran was cognizant of the need to report the change in the status of his dependents, as indicated by his reference to a potential overpayment in his April 2007 statement, as well as by prior notice letters and an earlier overpayment based on the delayed report of his divorce.  The Veteran is ultimately responsible for seeing that VA receives the necessary information, regardless of when his family members notify him of the change in circumstances.  Thus, the Veteran's fault considerably outweighs any fault on the part of VA.  

As to financial hardship, the exact financial status is difficult to determine, based on the information provided by the Veteran, since his expenses were not clearly identified.  However, although this financial status report received in May 2008 shows a negative monthly balance of $59 per month, the relatively low amount of the non-waived debt was recovered during the period from May 2008 to August 2008, and the Veteran has not alleged any additional financial hardship based on that recovery.  The bulk of his expenses were debts, and debts to the government are expected to be accorded the same preference as other debts.  Moreover, financial hardship is only one factor to consider in determining equity and good conscience.  

As to other elements of equity and good conscience, the Veteran received $1,562, to which he was not entitled.  He was thereby unjustly enriched by this quantifiable amount, and all but $961 of this amount has been previously waived.  It has not been shown that recovery of the overpayment defeated the purpose of VA compensation.  The Veteran has not claimed to have relinquished any valuable right or to have changed his position by reason of having relied on the additional erroneous benefits.  No other factors which would preclude recovery of the overpayment as against equity and good conscience have been put forth.  

Thus, taken as a whole, there are no equitable factors which counteract the veteran's fault in the creation of the debt, and the unjust enrichment resulting from the Veteran's receipt of $1,562, to which he was not entitled.  While there appears to be some financial hardship present, this was adequately taken into consideration by the prior partial waiver.  After weighing all of the above factors, the Board believes that recovery of the remaining overpayment, in the amount of $961, is not against equity and good conscience.  38 U.S.C.A. § 5302.  The request for waiver of recovery of the remaining, unwaived portion of the debt is denied.  The evidence is not so evenly balanced as to create a reasonable doubt, and, hence, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Of the original debt, $624 was not properly created, and, therefore, this amount is not a debt, rather than a waived debt; to this extent only the appeal is allowed.  

The remaining $1,562 of the original overpayment of $2,186, was a valid debt.  

Waiver of recovery of the remaining unwaived overpayment, in the amount of $961, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


